internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-156879-01 date jan legend x d1 d2 y1 y2 property property property dollar_figurea dollar_figureb dollar_figurec dollar_figured dear this responds to your letter dated date together with subsequent correspondence in which you requested a ruling that x’s rental income from certain properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x a c_corporation was incorporated on d1 and anticipates making an election to be treated as an s_corporation for its taxable_year beginning d2 x has c_corporation earnings_and_profits cc psi b1-plr-156879-01 x owns property property and property the properties which are all commercial facilities and receives income from the rental of the properties x’s duties with respect to the properties includes securing tenants preparing and administering lease agreements maintaining common spaces maintaining the structural portions of the property landscaping and grounds maintenance and repairing casualty damage tenants pay certain amounts as additional rent to reimburse x for expenses_incurred in performing some of its duties x employs a full-time vice-president treasurer a full- time contract manager a part-time accountant and two part-time property coordinators for the properties x’s income from the properties during y1 totaled dollar_figurea and its nonreimbursed expenses related to the properties totaled dollar_figureb x’s income from the properties during y2 totaled dollar_figurec and its nonreimbursed expenses related to the properties totaled dollar_figured x expects to have similar income and expenses during subsequent years law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect to be an s_corporation under the provisions of sec_1362 sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sale or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of a corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of personnel employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 of the internal_revenue_code provides that if for the taxable_year an s_corporation has accumulated_earnings_and_profits at the close of the taxable_year and gross_receipts more than percent of which are passive_investment_income then a tax is imposed on the income of the corporation for such cc psi b1-plr-156879-01 taxable_year such tax shall be computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 conclusion based solely on the representations made and the information submitted we conclude that x’s rental income from the properties received during y1 and y2 is not passive_income under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding x’s eligibility under sec_1361 to be an s_corporation or regarding whether x’s rental income is passive_income under sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
